Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art does not disclose machine control device  with plurality of control units communicating with each other , basic instruction calculation  unit , field weakening calculation  unit , signal generator to generate drive signal based on d axis current instruction value and q axis current instruction value based on basic current instruction value and field weakening current instruction value, wherein at lea part of instruction value used for generating drive signal is shared by plurality of control units, wherein control unit includes d axis current instruction value calculation   unit to calculate d axis current instruction value based  on torque d axis current instruction value calculated based on basic current instruction value and field weakening current instruction value and d axis current instruction calculation  unit selects a smaller one of torque d axis current instruction value and field weakening current instruction value as da axis current instruction value , also master control unit and slave control unit  with respect to claim 8 and 9 . 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846